Exhibit 10.13
Exhibit 10.13
The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.

                  Salary Multiplier       Change of Control     Rate  
Termination Period   Continuation Period     (Section 4(a)(4))   (Section 1(a))
  (Section 2)
 
           
Blake W. Krueger
  3   3 years   36 months
Kenneth A. Grady
  2   2 years   24 months
Donald T. Grimes
  2   2 years   24 months
Pamela L. Linton
  2   2 years   24 months
Michael F. McBreen
  2   2 years   24 months
James D. Zwiers
  2   2 years   24 months

 

